Citation Nr: 1631187	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-03 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 25, 2013, and in excess of 70 percent from November 25, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to November 25, 2013.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona (hereinafter Agency of Original Jurisdiction (AOJ)).

With respect to the issues listed on the title page, the appeal stems from a January 2009 application for entitlement to service connection for PTSD.  A January 2010 statement alluded to the fact that the Veteran's PTSD interfered with his employability while, in February 2012, the Veteran submitted a formal application for TDIU benefits (VA Form 21-8940) alleging unemployability due to PTSD since 2000.  A May 2014 AOJ rating decision awarded TDIU benefits effective November 25, 2013.  As the Veteran has claimed unemployability due to PTSD extending to the inception of the appeal (January 2009), the Board finds that the issue of entitlement to TDIU for the time period prior to November 25, 2013 is currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU that arises during an increased rating appeal becomes part of the increased rating issue); AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation such that a claim remains in controversy where less than the maximum available benefit is awarded).  See also M21-1, IV.ii.2.F.4.m. (where a claimant raises the issue of entitlement to TDIU due to the disability on appeal and a rating decision denies entitlement to TDIU, then the issue of entitlement to TDIU becomes part of the pending appeal for an increased disability rating which does not require a separate Notice of Disagreement).

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, judgment, thinking and mood due to suicidal ideations, anxiety affecting ability to function appropriately, impaired impulse control and inability to establish and maintain effective relationships.

2.  For the entire appeal period, the Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for PTSD, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §°4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have been met effective January 22, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §°5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the AOJ provided the Veteran with a notification letter in February 2009 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  The letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38°U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claims.  In December 2014, the Social Security Administration informed VA that any records had been destroyed.  The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative.

In addition, the Veteran was afforded VA examinations in March 2009, October 2010, August 2013, and November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined.  38 C.F.R. §°3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Indeed, there is no evidence of any treatment of the Veteran's PTSD since the November 2013 VA examination. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues herein decided.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

In September 2009, the Veteran's PTSD was evaluated at 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  During the appeal, his evaluation was increased to 50 percent prior to November 25, 2013, and 70 percent as of November 25, 2013.  See December 2011 and May 2014 rating decisions.  The Veteran asserts his disability is more severe than contemplated by the assigned evaluations of 50 and 70 percent during each respective period.

Under DC 9411, a 30 percent evaluation is warranted for posttraumatic stress disorder where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §°4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130.  These criteria apply to the case at hand as the AOJ certified this appeal to the Board in November 2015.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-V effective March 19, 2015 but does not apply to claims certified for appeal to the Board on or after August 4, 2014 even if subsequently remanded).  

Nonetheless, the Veteran has been evaluated by examiners under DSM-IV criteria for earlier portions of the appeal which contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

Turning to the evidence, the Veteran was provided with a VA psychiatric examination in March 2009.  At that time, the Veteran denied a history of mental health treatment for his PTSD.  His primary complaint was disturbing dreams related to combat stressors occurring about four times a week.  In general, he reported getting four to five hours of restless sleep.  He had problems with intrusive thoughts as well as anger and irritability.  He reported occasional verbal outbursts that he later regretted.  He was hypervigilant and had an exaggerated startle response.  He denied having suicidal ideation in the previous three years.  

The Veteran indicated his anger and irritability caused him to quit good jobs over the course of his 25-30 year work history.  He last worked in 2001, though he indicated he stopped due to his blindness rather than PTSD.  He had a brother from whom he was estranged as well as a daughter with whom he had no contact.  He was divorced and had not had a relationship in many years. 

His leisure activities involved spending time on the computer, watching cable television, exercising, and occasionally socializing with friends.  His memory capacity was satisfactory and he was fully oriented.  His speech was normal and his thought processes were goal-directed and relevant.  There was no suicidal or homicidal ideation, or delusions.   Concentration was satisfactory.  His mood at the time of the examination was euthymic and his range of affect was broad.  His judgment was adequate and insight was fair. 

The examiner assigned a GAF score of 50, representing serious impairment in social and occupational functioning.   The Veteran had a long history of anger and irritability and quitting jobs due to his temper.  However, the examiner opined that the Veteran's mental health symptomatology alone would not preclude all forms of employment and that employment would be feasible if his PTSD were the only variable, under consideration in a loosely supervised situation requiring little interaction with the public.

In a statement received in January 2010, the Veteran was described as awakening from bad dreams with anxiety when performing routine tasks.  As a result, he experienced sleep difficulty.  He had a history of numerous jobs over the years and was currently unemployed. 

The Veteran was provided with another VA psychiatric examination in October 2010, at which time he complained of being easily angered and upset by others.  He reported a history of suicidal ideation without plan or intent on an intermittent basis, though he denied have current suicidal ideations.  He had difficulty with concentration at times during the interview.  He had constant intrusive thoughts, was hypervigilant and had exaggerated startle response.  He had extreme difficulty falling asleep, and only slept for 2 to 3 hours a night and had consistent nightmares.  

The Veteran spent most of his time completing day to day activities, which were more complicated due to blindness.  During the examination he was fully alert and oriented and adequately groomed.  His mood was irritable and angry and his affect was appropriate to content.  His speech was normal and his thought processes were spontaneous and goal oriented.  He denied current suicidal or homicidal ideation.  His judgement and insight was good. 

The Veteran was assigned a GAF score of 48, representing serious impairment in social and occupational functioning.  The examiner opined that the Veteran's irritability and angry mood would more likely than not have a severe impact in all work environments as it would be very challenging for him to interact with others in a positive manner.  His difficulty with constant intrusive thoughts would also make it challenging for him to concentrate on any task in all work environments.  

The Veteran briefly received psychiatric treatment at Phoenix VAMC beginning in January 2011.  At that time, his primary complaint was experiencing bad dreams, difficulty sleeping, and anger issues.  He recalled an incident in which he threw his neighbor's dog off his property.  He denied feeling depressed, but described his mood as despondent.  He lived alone but he stated he did not feel lonely.  He spent his days using the computer, watching television, and going to the fitness center.  He recalled changing jobs every one-to-two years during his prior employment.  He was well dressed and groomed, cooperative, polite, and he maintained good eye contact with normal speech.  His insight and judgment was adequate.  He was assigned a GAF score of 50.

A March 2011 psychiatric treatment note reveals improvement in the Veteran's symptoms.  He was "doing well" and his mood was reportedly "better."  He was well dressed and groomed, cooperative, and polite.  His speech was normal and his insight and judgment was adequate.  A GAF score of 60 was assigned, denoting only moderate symptoms.  The Veteran was discharged from psychiatric care in March 2011.  His symptoms had stabilized, he had no suicidal ideations, and he was future oriented.

The Veteran filed a formal application for TDIU benefits in February 2012.  He had a vocational history which included mortgage lender, computer jobber and loan collector.  He described a history of job turnovers due to conflicts with co-workers which included verbal threats.  He last worked in 2000.

The Veteran was examined by VA a third time in August 2013.  At that time, he continued to live alone.  He also continued to enjoy going to the fitness center, and going on walks.  He occasionally talked with people at the fitness center.  He had not received any psychiatric treatment since he was discharged in March 2011.  He was struggling with sleep and nightmares.  He had feelings of guilt.  He was irritable and easy to frustrate and anger.  His symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He was assigned a GAF score of 50.

The Veteran was examined a fourth and final time by VA on November 25, 2013.  During this time his symptoms had reportedly worsened since his last examination.  He had a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  Whereas the August 2013 VA examiner indicated he had "difficulty" establishing and maintaining work and social relationships, the November 25, 2013 examiner indicated the Veteran had an "inability" to establish and maintain effective relationships.  He was completely unable to make friends or to access any community or volunteer support.  His PTSD symptoms rendered him completely and permanently unemployable.  A GAF score of 40 was assigned, denoting "major" impairment in several areas, and inability to work.  

Based on the evidence above, the Board determines an evaluation of 70 percent, but no higher, is warranted for the entire appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, judgment, thinking and mood due to suicidal ideations, anxiety affecting ability to function appropriately, impaired impulse control and inability to establish and maintain effective relationships.

Here, the credible evidence demonstrates that the Veteran manifests symptoms such as impaired judgment, anger and irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He displayed some avoidance behavior and hypervigilance and suffered from sleep disturbances and nightmares.  His PTSD symptoms negatively impacted his ability to work, making it difficult to concentrate on tasks.  

Notably, contemporaneous in time to the beginning of the appeal period, the Veteran has reported suicidal ideations and impaired impulse control (e.g., throwing his neighbors dog).  He described anxiety which interfered with routine activities.  These are examples listed in the criteria for supporting a 70 percent rating.  

Additionally, the Veteran had fluctuating GAF scores prior to November 25, 2013 (the date the AOJ assigned a 70 percent rating) which ranged from 48 to 60, which represent symptoms ranging from "severe" to "mild."  See DSM-IV.  Of course, the assignment of a GAF score is a snapshot in time and must be reconciled with the entire evidentiary record.  

On November 25, 2013, a VA examiner assigned a GAF score of 40 which would reflect "major" symptoms.  This examiner generally described a worsening of PTSD symptoms and described the Veteran as having a complete inability to make friends and access community support which does appear to reflect an increased severity since an examination in August 2013, wherein the Veteran was capable to talking to people at his fitness center.  However, the Board also observes that the November 2013 examiner did not describe any other significant change in the Veteran's functioning.  Overall, the Board cannot ascertain from the record a significant change in the Veteran's PTSD symptomatology over the course of the appeal.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD disability has remained relatively the same since the inception of the appeal - as such, the Board will attribute the findings in November 2013 as being present in 2009.

However, the Board finds by a preponderance of the evidence that the criteria for a 100 percent schedular rating under DC 9411 have not been met for any time during the appeal period.  In this respect, there is no lay or medical evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

Additionally, for most of the appeal period, the Veteran has described social interactions which include talking to people at a fitness center.  The most recent examination in November 2013 described the Veteran has being completely unable to access community resources, but did not describe the Veteran as incapable of any social interactions such as the Veteran described several months earlier.  Overall, the credible lay and medical evidence does not establish total social impairment.  As addressed below, the Veteran is deemed unemployable due to PTSD for the entire appeal period, but his GAF scores reflect some residual occupational ability.  As such, the Board finds that the lay and medical evidence has not met, or more nearly approximated, the criteria for a 100 percent schedular rating for PTSD for any time during the appeal period.

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for PTSD, rated 70 percent disabling; residuals of shell fragment wound of the nose tip, rated as 10 percent disabling; and residuals of shell fragment wound of the right (dominant) arm with ulnar neuritis, rated as 10 percent disabling.  Thus, the Veteran is eligible for schedular consideration of a TDIU rating.

The record reflects the Veteran has a history of working in the mortgage/loan collections industry.  He has reported losing jobs in this industry due to co-worker conflicts.  The November 2013 VA examiner found that the Veteran's PTSD had rendered him unemployable - which was accepted by the AOJ as justifying an award of TDIU effective to the date of the VA examination.  In the opinion of the Board, the Board finds no significant increase of disability which occurred the date of the November 2013 VA examination and finds that this examiner has described the Veteran's state of disability since the inception of the appeal.  As such, the Board finds that the Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected disability since January 22, 2009.

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under §°3.321(b)(1) is a three-step inquiry."  If the AOJ or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. §°3.321(b)(1).  Neither the AOJ nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §°3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the PTSD issue on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38°C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence, including additional symptoms, must be considered in justifying a particular rating.  The Board has considered the additional psychiatric symptoms the Veteran exhibits, such as avoidance, isolation, suspiciousness, hypervigilance, flashbacks, and nightmares, among others.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  

In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD is granted.

An award of TDIU effective January 22, 2009 is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


